Citation Nr: 0737482	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, L. C., and T. G., observer


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
including service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At that 
time, the veteran submitted additional evidence along with a 
waiver of RO review.  Thus, the Board will consider the 
additional evidence with this appeal.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

A September 2006 treatment note from the Philadelphia VA 
Medical Center (VAMC) reflects a diagnosis of combat dreams 
and thoughts, rule out PTSD.  Another treatment noted dated 
in November 2006 reflects that the veteran has a follow-up 
appointment in December for his PTSD symptoms.  Additionally, 
at his August 2007 Board hearing, the veteran stated that he 
had an appointment at the VAMC the following month.  

The Board observes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, records from 
the above VAMC since November 2006 should be associated with 
the claims file.

If these records show that the veteran has been given a 
diagnosis of PTSD, then an attempt should be made to verify 
his stressors as stated on his VA Form 21-0781, Statement in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder, received in March 2006.

If any of the claimed stressors is verified, then the veteran 
should be afforded a VA examination to determine whether he 
has PTSD and, if so, whether it is related to the verified 
stressor(s).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all 
pertinent records from the Philadelphia 
VAMC since November 2006.

2.  If, and only if, the above records 
show that the veteran has been given a 
diagnosis of PTSD, then attempt to verify 
though official sources his stressors as 
stated on his VA Form 21-0781, Statement 
in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder, 
received in March 2006.

3.  If, and only if, any of the claimed 
stressors is verified, then schedule the 
veteran for a VA examination to determine 
whether he has PTSD and, if so, whether it 
is due to the verified stressor(s).  The 
veteran's claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  After the development requested above 
has been completed to the extent possible, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

